 Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 1 of 27


                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                        PITTSBURGH DIVISION

MARSHA SIMONDS, an individual; and     Case No.
MATTHEW SIMONDS, an individual,
                 Plaintiffs,
           vs.                         COMPLAINT IN CIVIL ACTION

CHRISTINE BOYER, an individual; and    Fed. R. Civ. P. 38(b)(1) Notice of Demand
JAMES J. HANLEY, JR., an individual;   for Trial by Jury
and ADAM THIMONS, an individual; and
FRANCESCO ROSATO, an individual; and
ELIZABETH MERKEL, an individual; and
DONALD PASQUERELLI, an individual
and CITY OF PITTSBURGH, a municipal
corporation; and COUNTY OF
ALLEGHENY, a municipal corporation
                 Defendants.


                                       TODD J. HOLLIS LAW
                                       Todd Hollis, Esquire
                                       Pa. Id. No.
                                       412.515.4483 | ToddJHollis@gmail.com

                                       202 Penn Plaza
                                       Pittsburgh Pennsylvania 15145

                                       THE TRIAL LAW FIRM, LLC
                                       Mart Harris, Esquire
                                       Pa. Id. No. 319504
                                       412.588.0030 | MH@TLawF.com

                                       The Pittsburgher
                                       428 Forbes Avenue, Suite 1700
                                       Pittsburgh Pennsylvania 15219
        Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 2 of 27


 1                                            COMPLAINT

 2          NOW COMES the Plaintiffs, Marsha Simonds and Matthew Simonds, by and through

 3   their undersigned counsel, to file the within Complaint in Civil Action, and in support thereof

 4   avers that:

 5   Parties, Jurisdiction, and Venue

 6          1.      The first Plaintiff is Marsha Simonds (“Mrs. Simonds”). Mrs. Simonds is an adult

 7   individual who resides in Allegheny County, Pennsylvania.

 8          2.      The second Plaintiff is Matthew Simonds (“Mr. Simonds”). Mr. Simonds is an

 9   adult individual who resides in Allegheny County, Pennsylvania.

10          3.      The first Defendant is Christine Boyer (“Boyer”). Boyer is an adult individual

11   who works and resides in Allegheny County Pennsylvania.

12          4.      The second Defendant is James J. Hanley, Jr. (“Hanley”). Hanley is an adult

13   individual who works and resides in Allegheny County Pennsylvania.

14          5.      The third Defendant is Adam Thimons (“Thimons”). Thimons is an adult

15   individual who works and resides in Allegheny County Pennsylvania.

16          6.      The fourth Defendant is Francesco Rosato (“Rosato”). Rosato is an adult

17   individual who works and resides in Allegheny County Pennsylvania.

18          7.      The fifth Defendant is Elizabeth Merkel (“Merkel”). Merkel is an adult individual

19   who works and resides in Allegheny County, Pennsylvania.

20          8.      The sixth Defendant is Donald Pasquarelli (“Pasquerelli”). Pasquerelli is an adult

21   individual who works and resides in Allegheny County, Pennsylvania.

22          9.      The seventh Defendant is the City of Pittsburgh (“the City”). The City is a

23   municipal corporation organized under the laws of the Commonwealth of Pennsylvania.

24
                                                     2
25

26
        Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 3 of 27


 1          10.     The eighth Defendant is the County of Allegheny (“the County’). The County is a

 2   municipal corporation organized under the laws of the Commonwealth of Pennsylvania.

 3          11.     The Plaintiffs bring this lawsuit to redress violations of, inter alia, 42 U.S.C. §

 4   1983. Thereby this court has federal question jurisdiction pursuant to 28 U.S.C. § 1331, and

 5   supplemental jurisdiction under 28 U.S.C. § 1367(a).

 6          12.     The events and omissions which give rise to the claims asserted in this lawsuit

 7   occurred in the geographical territory of this court, in or around Pittsburgh Pennsylvania.

 8   Therefore, pursuant to 28 U.S.C. § 1391(b), this district court is the proper venue for this lawsuit.

 9          13.     All Defendants reside and/or do business in Allegheny County, Pennsylvania.

10   Therefore, this court has personal jurisdiction over Defendants pursuant to Fed. R. Civ. P. 4.

11          14.     The Plaintiffs have satisfied all necessary conditions precedent to the filing of this

12   lawsuit.

13   Facts of the Case- Mrs. Simonds’ Ongoing Disputes with Hanley

14          15.     All other paragraphs of this lawsuit are incorporated.

15          16.     In or around 2017, Mrs. Simonds acquired ownership of property located at or

16   near 4375 Murray Avenue in the Greenfield area of the City of Pittsburgh.

17          17.     Mrs. Simonds chose to use her property to provide a parking option for local

18   businesses.

19          18.     Mrs. Simonds entered into numerous contracts with her tenants to provide them

20   the use of her property, so as to allow those tenants to offer off-street parking options for their

21   own customers.

22          19.     Hanley maintains an office and Courtroom at 4371 Murray Avenue in the

23   Greenfield area of the City of Pittsburgh.

24
                                                       3
25

26
        Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 4 of 27


 1             20.   The front entrance to Hanley’s lobby requires his visitors to walk across Mrs.

 2   Simonds’ property.

 3             21.   In or around 2018, Hanley and/or his family owed Mrs. Simonds’ mother twenty

 4   thousand ($20,000.00) dollars for a personal business matter.

 5             22.   Hanley resisted payment of this debt, to the point that Mrs. Simonds’ family was

 6   forced to threaten a lawsuit and had retained counsel to file said lawsuit against Hanley.

 7             23.   In response, Hanley finally tendered payment.

 8             24.   The events which followed were designed to retaliate against the Plaintiffs and

 9   their family.

10   Harassment & Intimidation of the Simonds Family

11             25.   Numerous persons attending court, including but not limited to police officers,

12   district attorneys, court officials, constables and other county and government officials would

13   park their cars on Mrs. Simonds’ property, despite Mrs. Simonds’ multiple requests to abate this

14   action.

15             26.   Mrs. Simonds attempted on numerous occasions to communicate to Hanley and

16   Boyer that they should not instruct visitors to park on her property, because, inter alia, those

17   spots were rented to her tenants.

18             27.   Hanley and Boyer began to use their relationship with the City police to harass

19   and intimidate the Simonds family, in a manner designed to punish them and suppress their

20   Constitutional rights.

21             28.   Hanley, his Court, and specifically police officers, constables, and inspectors

22   visiting his Court room, systematically ignored Mrs. Simonds’ requests as they continued to

23   utilize her private property without compensation. Upon information and belief, Hanley and his

24
                                                      4
25

26
        Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 5 of 27


 1   staff instructed visitors that they could park on Mrs. Simonds’ property specifically in order to

 2   interfere with her property rights.

 3            29.    Within the context of an ongoing lawsuit at Case Number GD 18-1221 & LT 17-

 4   1155 in the Court of Common Pleas of Allegheny County, the dispute regarding the use of Mrs.

 5   Simonds’ property was litigated.

 6            30.    On or about August 22, 2019, Judge Klein entered an Order (by consent) that

 7   Mrs. Simonds would rent two (2) parking spaces to the Defendant Allegheny County for the

 8   benefit of Hanley and the visitors to his Court.

 9   Facts- August 27, 2019

10            31.    All other paragraphs of this lawsuit are incorporated.

11            32.    On or about August 27, 2019, at or around 9:19 a.m. Mrs. Simonds noticed a City

12   vehicle operated by Mr. Gillespie parked in her lot in an unauthorized space.

13            33.    Mrs. Simonds approached Mr. Gillespie and asked him to move to one of parking

14   spaces previously designated for Hanley’s Court (both of which were open and available). She

15   explained that if he did not, he could get cited for illegally parking and/or his vehicle could be

16   towed.

17            34.    Mr. Gillespie responded that he had “been parking here for weeks.”

18            35.    Mrs. Simonds explained that there had “been some changes” (referencing the

19   August 22, 2019 court order) and asked him to move the vehicle again.

20            36.    Mr. Gillespie did not move his car, but instead went inside Hanley’s Court for

21   approval to part in the lot.

22            37.    A few moments later, Mr. Gillespie came back outside and said that a magistrate

23   employee told him that he can “stay where [he] is” and that if Mrs. Simonds had an issue with

24   that, she would “need to let [Hanley] know.”
                                                        5
25

26
        Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 6 of 27


 1             38.   Mrs. Simonds then entered Hanley’s court lobby, and went up to the intake

 2   window, but no one was at the window.

 3             39.   After waiting for a few moments no one came to the window and Mrs. Simonds

 4   decided that she would have a more productive conversation if she had a copy of Judge Klein’s

 5   order before she had a conversation with any court representatives.

 6             40.   Mrs. Simonds moments later left the lobby to retrieve a copy of the order. She

 7   later returned to Hanley’s lobby.

 8             41.   This time, Boyer was standing at the window in the front of the lobby.

 9             42.   When Boyer saw Mrs. Simonds, she waived Mrs. Simonds away as if she were a

10   bother.

11             43.   Mrs. Simonds explained that she was there to deliver a copy of the Order (since it

12   was only five (5) days old, she thought it might not yet have been communicated to everyone)

13   and therein, attempted to give Boyer the order.

14             44.   Mrs. Simonds asked Mr. Gillespie to again move his vehicle, as she would be

15   forced to call the police to have it cited and towed (as per the Order).

16             45.   Boyer instructed Mr. Gillespie to leave his car where it was, and that Mrs.

17   Simonds should leave immediately.

18             46.   Mrs. Simonds said “fine” and informed Boyer and Mr. Gillespie that she had no

19   choice but to call the police to cite Mr. Gillespie. Mrs. Simonds immediately left the lobby and

20   while walking back outside, called 911.

21             47.   Approximately twelve (12) seconds after Mrs. Simonds called 911, Boyer called

22   911.

23             48.   On her 911 call, Boyer falsely reported to the 911 operator that Mrs. Simonds:

24             a. Refuses to leave the court;
                                                       6
25

26
        Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 7 of 27


 1             b. Comes in to cause a disturbance;

 2             c. Is inside now;

 3             d. Is in the lobby; and

 4             e. Is yelling at [Boyer].

 5             49.   Boyer was aware that her statements were false at the moment that she made

 6   them.

 7             50.   For instance, when Boyer stated, “she refuses to leave the court,” “is inside now,”

 8   and “is in the lobby” Mrs. Simonds had already left the lobby and Boyer knew that Mrs.

 9   Simonds was no longer in the lobby. Upon information and belief, Boyer omitted this

10   information in order to cause Mrs. Simonds to be arrested.

11             51.   Boyer was aware that her statement that Mrs. Simonds “is yelling at [Boyer]” was

12   false. Mrs. Simonds was not, and had not at any point yelled at Boyer or anyone else. Upon

13   information and belief, Boyer communicated this information in order to cause Mrs. Simonds to

14   be arrested.

15             52.   Responsively, several police units responded to Boyer’s 911 call with lights and

16   sirens.

17             53.   Mrs. Simonds, unaware that Boyer called 911, was waiting in the parking lot for

18   the police to respond to her own, earlier, 911 call.

19             54.   When the police arrived, Mrs. Simonds attempted to point the officers in the

20   direction of the illegally parked cars (additional cars entered the lot and illegally parked during

21   this time), but they all ignored her as they entered Hanley’s lobby.

22             55.   A short while later, Thimons exited the Court, about 100 feet away from where

23   Mrs. Simonds was standing.

24
                                                       7
25

26
        Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 8 of 27


 1          56.     Thimons’ placed his hand was on his gun as he approached Mrs. Simonds and

 2   ordered her to turn around because she was “being arrested and taken to jail.”

 3          57.     Mrs. Simonds pleaded with Thimons to contact Commander Hermann who would

 4   confirm Judge Klein’s order, and that he directed her to call the department of emergency

 5   services.

 6          58.     Thimons took unreasonable forceful measures towards Mrs. Simonds, which upon

 7   information and belief, had the purpose to aid and abet Hanley and his staff’s retaliation against

 8   Mrs. Simonds. Specifically, Thimonds:

 9          a.    used forceful actual physical contact with Mrs. Simonds’ body, on her mid-back

10                when she was not resisting or trying to escape or otherwise disobey his orders;

11          b.    slammed her body onto the hood of a vehicle when she was not resisting or trying to

12                escape or otherwise disobey his orders;

13          c.    grabbing her arms when she was not resisting or trying to escape or otherwise

14                disobey his orders;

15          d.    forcefully wrenching them behind her back when she was not resisting or trying to

16                escape or otherwise disobey his orders;

17          e.    and put Mrs. Simonds’ into handcuffs.

18          59.     Thimons placed Mrs. Simonds into his police vehicle with her hands cuffed

19   behind her back, therein, forcing her to sit on her hands. These actions were visible to the general

20   public including but not limited her employees and tenants.

21          60.     For the next several minutes, officers were going in and out of Hanley’s Court. At

22   some point, while still in the police car, Mrs. Simonds overheard Officer Michael Burns stating,

23   “this is what happens when you mess with the Court.”

24
                                                      8
25

26
        Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 9 of 27


 1   Facts- The Conspiracy

 2           61.      Upon information and belief, Boyer, Hanley, Merkel, Rosato, Thimons, and

 3   Pasquarelli held a private meeting in the back office of Magisrate Hanley’s Court room.

 4           62.      Upon information and belief, during that meeting, the following statements were

 5   made:

 6           a. Detective Pasquarelli stated: I’m just looking after his benefit too, I’m not sure if

 7                 [the arrest] should go through or not…but a physical arrest I don’t know about

 8                 that...I don’t want this to bite [Thimons] in the ass:

 9           b. Boyer states there going to keep coming here for parking;

10           c. Hanley states “there’s a court order for parking, but she shouldn’t be here; this [the

11                 arrest] was done ass backwards, she’s got commander Hermann’s cell phone number

12                 for Christ sake.

13           d. Merkel asks Hanley if he’s ok with Mrs. Simonds being arrested by citation even

14                 though he was not a witness to any of the events related to Mrs. Simonds arrest

15                 incident.

16           e. Merkel then realized that her body cam was recording the conversation and quickly

17                 turned it off.

18           f. Rosato, Thimons, and Pasquarelli collectively schemed to find the best charge to

19                 falsely subject Mrs. Simond’s to criminal charge to insulate Mr. Thimons from a

20                 civil action for wrongful arrest and/or excessive force.

21           63.      Upon information and belief, including but not exclusively limited to the fact that

22   Merkel realized her body camera was recording the meeting, and she interrupted the recording,

23   and then later, re-engaged the recording, that additional statements were made by the Defendants

24
                                                         9
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 10 of 27


 1   in that meeting evidencing an intent to retaliate against Mrs. Simonds by way of agreeing to

 2   falsely charge and prosecute her.

 3           64.     Acting under the color law the parties collectively schemed to intimidate Mrs.

 4   Simonds and her family by using the threat of criminal prosecution, to:

 5           a. Punish her for taking legal action against Magistrate Hanley and Christine Boyer in

 6                 their individual capacities.

 7           b. Instituting civil litigation against the County and Hanley regarding the ongoing

 8                 parking lot matter.

 9           c. Protect Christine Boyer from civil and/or criminal litigation regarding the false

10                 defamatory call she made to the department of emergency services.

11          65.      Upon information and belief, the City has a custom or practice of levying false

12   charges against persons who are the victims of excessive force, in order to provide cover for the

13   police officers who had committed said excessive force and/or to otherwise unduly influence

14   citizens against the exercise or attempted enforcement of their constitutional rights.

15          66.      Upon information and belief, Hanley personally approved the plan to cite Mrs.

16   Simonds for disorderly conduct even though he was not a witness to the incident and possessed

17   no objective facts regarding the incident.

18          67.      Hanley used his relationship as a Court of Common pleas magistrate judge to

19   influence the police to arrest and or convict Mrs. Simonds in violation of her Civil and

20   Constitutional rights.

21          68.      Following Hanley’s approval to cite Mrs. Simonds for disorderly conduct, Boyer,

22   Hanley, Merkel, Rosato, Thimons, and Pasquarelli took actions to effectuate their agreement to

23   falsely charge her in order to:

24
                                                      10
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 11 of 27


 1           a.   protect Thimons from a civil action for wrongful arrest and/or excessive force;

 2                through the use of intimidation and threats of criminal prosecution, and to;

 3           b. punish her for threatening to take legal action against Hanley in his individual

 4                capacity;

 5           c. punish her for the litigation involving the parking lot, and to;

 6           d. protect Boyer from the consequences of making a false call to 911.

 7          69.     In furtherance of this conspiracy, Thimons issued a criminal citation against Mrs.

 8   Simonds, knowing that the facts alleged in it were false and inaccurate. See Exhibits 1 and 2

 9   (partially reproduced below): Citations against Mrs. Simonds:

10

11

12

13

14

15

16

17

18

19
            70.     Mr. Gillespie never told Thimons that Mrs. Simonds yelled, used obscenities, that
20
     he felt threatened, or that Mrs. Simonds exhibited erratic behavior, but authored them to further
21
     his goal of covering up his own violent behavior and unreasonable arrest.
22
            71.     In furtherance of this conspiracy, Rosato authored a police report, knowing that
23
     the facts alleged in it were false and inaccurate. See Exhibit 3 (partially reproduced below):
24
                                                     11
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 12 of 27


 1   Rosato Police Report:

 2

 3

 4

 5

 6           72.       At the time of Rosato’s authoring of his report, he had never been told by Mr.

 7   Gillespie that Mrs. Simonds was in any way threatening, that she had taken any aggressive

 8   actions, or that she was angry, but authored it as such to further his goal of covering up Thimons’

 9   violent behavior towards Mrs. Simonds.

10           73.       In furtherance of the conspiracy, Hanley falsely reported that Mrs. Simonds

11   “came into the building and was screaming obscenities at the staff” and that “everyone had to

12   stop doing what they were doing because of the scene she was making.” At the time of these

13   statements, Hanley knew or should have known them to be untrue, but made them anyway to

14   further his goal of punishing Mrs. Simonds for threatening to sue him, and in support of his

15   staff’s false 911 call and reports to the responding officers.

16           74.       In furtherance of the conspiracy, on or about November 2, 2019, Boyer falsely

17   testified that:

18            a. “[Mrs. Simonds] came in[to Hanley’s lobby] yelling at Inspector Gillespie”;

19            b. “[Mrs. Simonds] was yelling at me”;

20            c. Boyer had to call 911 before Mrs. Simonds would leave;

21            d. The waiting area of the Court was disrupted by Mrs. Simonds;

22            e. “[Mr. Gillespie] came in [to Hanley’s lobby] and said, this lady’s yelling at me out

23                 there.”;

24            f. “[Mr. Gillespie said] there’s a lady out there screaming at me.”;
                                                       12
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 13 of 27


 1           g. “[Mrs. Simonds is] yelling at me”;

 2           h. “[Boyer] left the window because [Mrs. Simonds] is yelling at [Boyer].”;

 3          75.     In furtherance of the conspiracy, on or about June 7, 2021, and November 2, 2019

 4   it is believed and therefore averred that Boyer intentionally testified falsely to cover up her own

 5   actions and indiscretions.

 6          76.     In furtherance of the conspiracy, and at Hanley’s request, Rosato and Pasquarelli

 7   used their authority under the color of law to harass and intimidate Mrs. Simonds by ordering

 8   that “under no circumstances was she to re-enter Judge Hanley’s office at any time for any

 9   reason.” effectively infringing upon her Constitutional right to access the courts.

10          77.     On or about June 7, 2021, Judge Terrance O’Brien of the Court of Common Pleas

11   of Allegheny County granted Mrs. Simonds’ mid-trial motion for Judgment of Acquittal, and

12   therein, found her to be not guilty.

13          78.     These causes of action follow:

14

15

16

17

18

19

20

21

22

23

24
                                                      13
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 14 of 27


 1                                                 COUNT I

 2                             42 U.S.C. § 1983- Fifth Amendment Taking

 3                            Mrs. Simonds v. Hanley, Boyer and Allegheny

 4          79.     All other paragraphs of this lawsuit are incorporated.

 5          80.     The Fifth Amendment to the United States Constitution guarantees that the

 6   government may not take personal property for public use without just compensation.

 7          81.     On or about August 27, 2019, Hanley, Boyer, and the County of Allegheny took

 8   Mrs. Simonds’ personal property, specifically, her parking spaces, without compensation, when

 9   Boyer instructed, on Hanley’s behalf and authority, that Mr. Gillespie did not have to move his

10   vehicle, despite the August 22, 2019 Court order from Judge Klein.

11          82.     No Defendant offered or tendered compensation for their inducement of Mr.

12   Gillespie to use Mrs. Simonds’ property.

13          83.     Upon information and belief, including but not specifically limited to the

14   availability, at that time, of authorized parking spaces, for visitors of Hanley’s court, Boyer’s

15   actions were malicious and knowing.

16          84.     Boyer’s actions were in the context of her employment with Allegheny, and under

17   the color of her authority as an Allegheny employee.

18          85.     As a direct and proximate result of Hanley, Boyer and the County’ actions, Mrs.

19   Simonds was injured, and is therefore entitled to damages.

20

21

22

23

24
                                                      14
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 15 of 27


 1                                            COUNTS II-IV

 2                     42 U.S.C. § 1983- First and Fifth Amendment Retaliation
                          42 U.S.C. § 1985(2)- Conspiracy to Obstruct Justice
 3                          Common law of Pennsylvania- Civil Conspiracy

 4                            Mrs. Simonds v. Boyer, Hanley & Allegheny

 5          86.     All other paragraphs of this lawsuit are incorporated.

 6          87.     Mrs. Simonds engaged in protected activity under the First and Fifth Amendments

 7   to the United States Constitution on or about August 22, 2019, when in the course of a lawsuit,

 8   Mrs. Simonds agreed to allow the Allegheny the use of two (2) of her parking spaces on her lot.

 9          88.     Mrs. Simonds engaged in further protected activity under the First and Fifth

10   Amendments to the United States Constitution when on or about August 27, 2019, Mrs. Simonds

11   asked Boyer, on behalf of Hanley, to respect her personal property rights as agreed and ordered

12   to on August 22, 2019.

13          89.     Immediately following Mrs. Simonds’ protected activity, these Defendants agreed

14   to and took materially adverse actions against Mrs. Simonds because of her protected activities,

15   including but not limited to:

16           a. Making a false report to 911;

17           b. Making false statements to responding police officers;

18           c. Agreeing to falsely charge Mrs. Simonds with crimes;

19           d. Authoring false citations;

20           e. Authoring false police reports; and

21           f. Tendering false testimony to the Court.

22          90.     As a direct and proximate cause of these Defendants’ actions, Mrs. Simonds was

23   injured, and is therefore entitled to damages.

24
                                                      15
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 16 of 27


 1                                             COUNTS V-VII

 2                       42 U.S.C. § 1983- Fourth Amendment Excessive Force
                                Common law of Pennsylvania- Assault
 3                              Common law of Pennsylvania- Battery

 4                                       Mrs. Simonds v. Thimons

 5          91.      All other paragraphs of this lawsuit are incorporated.

 6          92.      On or about August 27, 2019, Thimons placed Mrs. Simonds in imminent fear of

 7   offensive bodily contact when he walked towards her, while yelling that he was arresting and

 8   taking her to jail, with his hand on his gun.

 9          93.      On or about August 27, 2019, Thimons came into offensive bodily contact with

10   Mrs. Simonds when he pushed into her mid-back, violently forcing her body onto the hood of her

11   vehicle, grabbed her arms and forcefully wrenched them behind her back, and put Mrs. Simonds

12   into handcuffs. He then put Mrs. Simonds into a police vehicle with her hands cuffed behind her

13   back, therein, forcing her to sit on her hands.

14          94.      The contact made with Mrs. Simonds was under the color of state law, and was

15   objectively unreasonable because Mrs. Simonds complied with all of Thimons’ orders prior to

16   Thimons’ use of force and did not make any threats or aggressive movements prior to Thimons’

17   use of force.

18          95.      No objectively reasonable police officer in Thimons’ position would reasonably

19   believe that the force used against Mrs. Simonds by Thimons was necessary and/or not

20   excessive.

21          96.      Mrs. Simonds did not consent to Thimonds’ actions as described in this count,

22   though she did acquiesce to his arrest.

23          97.      As a direct and proximate result of Thimons’ actions, Mrs. Simonds was injured,

24   and is therefore entitled to damages.
                                                       16
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 17 of 27


 1                                               COUNT VIII

 2                Common law of Pennsylvania- Negligent Infliction of Emotional Distress

 3                                   Mrs. Simonds v. Thimons & Boyer

 4           98.      All other paragraphs of this lawsuit are incorporated.

 5           99.      As of and on August 27, 2019, Boyer and Thimons had a duty and responsibility

 6   of care to, among other, Mrs. Simonds, to not act in a manner in which it would reasonably cause

 7   emotional distress to others, including Mrs. Simonds.

 8           100.     On or about August 27, 2019, Boyer breached her duty and responsibility of care

 9   to Mrs. Simonds when she made false statements to 911 and responding police officers.

10           101.     On or about August 27, 2019, Thimons breached his duty of care and

11   responsibility to Mrs. Simonds, when he assaulted and battered her in the course of his

12   commission of excessive force discussed above.

13           102.     On or about August 27, 2019, Thimonds breached his duty and responsibility of

14   care to Mrs. Simonds, when he falsely charged her with disorderly conduct.

15           103.     On or about August 27, 2019, Boyer breached her duty and responsibility of care

16   to Mrs. Simonds when she allowed Thimonds to author and advance false information in his

17   citations.

18           104.     On or about November 2, 2019 and on or about June 7, 2021, Boyer breached her

19   duty and responsibility of care to Mrs. Simonds when she tendered false testimony to the Court

20   in order to ensure Mrs. Simonds’ false and retaliatory convictions.

21           105.     As a direct and proximate result of Thimons’ breach, Mrs. Simonds was

22   physically injured, for which she was treated, and due to said physical injury, also suffered

23   severe mental injury, for which she was treated.

24
                                                       17
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 18 of 27


 1         106.   As a direct and proximate result of Mrs. Simonds’ injuries, she is entitled to

 2   damages.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                   18
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 19 of 27


 1                                             COUNT IX

 2                          Common law of Pennsylvania- Loss of Consortium

 3                                     Mr. Simonds v. Thimons

 4          107.   All other paragraphs of this lawsuit are incorporated.

 5          108.   Mr. Simonds is, and on August 27, 2019, was, married to Mrs. Simonds.

 6          109.   As a direct and proximate result of Mr. Thimons actions against Mrs. Simonds as

 7   discussed above, Mr. Simonds was deprived of the marital comfort and relations of Mrs.

 8   Simonds.

 9          110.   Mr. Simonds was injured by the denial of his marital relationship, and is therefore

10   entitled to damages.

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                    19
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 20 of 27


 1                                                 COUNTS X-XIII

 2             42 U.S.C. § 1983- Fourth Amendment Wrongful Initiation of Proceedings
                  42 U.S.C. § 1985(2)- Conspiracy to Obstruct Justice and Intimidate
 3            Common law of Pennsylvania- Civil Conspiracy and Malicious Prosecution

 4                   Mrs. Simonds v. Boyer, Hanley, Thimons, Rosato, and Merkel

 5          111.    All other paragraphs of this lawsuit are incorporated.

 6          112.    The Defendants, in concert, initiated a criminal case against Mrs. Simonds

 7   without probable cause using information they knew or should have known to be false.

 8          113.    At the time of the filing of the charges, Thimons knew the information stated in

 9   the citations was false and misleading based upon his presence at the August 27, 2019 meeting

10   where the conspiracy to falsely charge Mrs. Simonds was birthed by the Defendants.

11          114.    The purpose of the conspiracy was, in part, in order to protect Thimons from a

12   civil action for wrongful arrest and/or excessive force and to punish Mrs. Simonds for her

13   protected activities discussed above, by employing intimidating tactics and retaliatory criminal

14   prosecution, thereby violating 42 U.S.C. § 1985(2).

15          115.    In effectuating the conspiracy, one or more Defendants entered Mrs. Simonds’

16   property in order to deprive her directly of her rights under, inter alia, the Sixth and Seventh

17   Amendments to the United States Constitution, as a member of the public, view Court

18   proceedings, by prohibiting Mrs. Simonds from entering the Court “at any time for any reason,”

19   thereby violating 42 U.S.C. § 1985(3).

20          116.    No reasonable officer in Defendants’ positions would reasonably believe that

21   arresting and/or filing false charges was a reasonable action to take under any circumstances.

22          117.    These Defendants supported Thimons’ actions described herein by providing false

23   statements to the police, conspiring, and/or the authoring of false police reports. Bristow v.

24   Clevenger, 80 F.Supp.2d 421, 432 (M. D. Pa. 2000) (stating that “[I]t is not necessary that [a]
                                                      20
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 21 of 27


 1   defendant initiate the proceedings himself. Liability for malicious prosecution can also attach

 2   when [a] defendant influences a third party to initiate the proceedings.”).

 3          118.    On or about June 7, 2021, the criminal prosecution terminated in Mrs. Simonds’

 4   favor, when her mid-trial Motion for Judgment of Acquittal was granted, and the Honorable

 5   Terrance O’Brien entered a finding of not guilty.

 6          119.    As a direct and proximate result of Defendants’ actions, Mrs. Simonds was

 7   injured and is therefore entitled to damages.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                     21
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 22 of 27


 1                                          COUNTS XIV-XVIII

 2      42 U.S.C. § 1983- Violation First, Sixth, and Seventh Amendment Access to the Courts
                          42 U.S.C. § 1985(3)- Conspiracy to Deprive Rights
 3                         Common law of Pennsylvania- Civil Conspiracy

 4                              Mrs. Simonds v. Boyer, Hanley, and Rosato

 5             120.   All other paragraphs of this lawsuit are incorporated.

 6             121.   On or about August 27, 2019, these Defendants agreed to assist Hanley’s

 7   retaliatory deprivation of Mrs. Simonds’ right to assemble and/or access the courts.

 8             122.   Rosato made an overt act in furtherance of this agreement when he told Mrs.

 9   Simonds that she could not enter the court “at any time for any reason” and tried to convince

10   Mrs. Simonds that she had no right to file a complaint against officer Thimons at Hanley’s

11   request.

12             123.   As a direct and proximate result of Rosato’s statement in furtherance of the

13   conspiracy, Mrs. Simonds has been denied access to the Court.

14             124.   Mrs. Simonds has been injured and is therefore entitled to damages and injunctive

15   relief.

16

17

18

19

20

21

22

23

24
                                                       22
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 23 of 27


 1                                             COUNT XIX-XX

 2                    42 U.S.C. § 1983- Sixth Amendment Right to Present Evidence
                             Common law of Pennsylvania- Civil Conspiracy
 3
                      Mrs. Simonds v. Merkel, Thimons, Rosato, Boyer, and Hanley
 4
               125.   All other paragraphs of this lawsuit are incorporated.
 5
               126.   On or about April 28, 2021 Mrs. Simonds served a subpoena upon Merkel to
 6
     attend court and testify on May 11, 2021.
 7
               127.   Upon information and belief, including but not exclusively limited to the fact that
 8
     Merkel did not come to court, at some point between April 28, 2021 and May 11, 2021, Merkel
 9
     agreed with one or more of the other Defendants to not come to court as required by the
10
     subpoena in order to avoid providing testimony tending to show that Mrs. Simonds was not
11
     guilty.
12
               128.   At that time, the Court held over all the subpoenas so that they did not need to be
13
     re-issued.
14
               129.   In response, the district attorney assumed the responsibility to ensure all the
15
     police officer witnesses were apprised of and present at the June 7, 2021 re-scheduled hearing.
16
               130.   Upon information and belief, including but not limited to the fact that, on or about
17
     June 7, 2021, despite not having standing to do so, the district attorney attempted to prevent
18
     Judge O’Brien from ordering Merkel’s presence, Allegheny County was aware of and supported
19
     the Defendants’ plan for Merkel to ignore her obligation to appear in court on June 7, 2021 in
20
     order to avoid providing testimony tending to show that Mrs. Simonds was not guilty.
21
               131.   As a direct and proximate result of these Defendants’ actions, Mrs. Simonds was
22
     injured and is entitled to nominal and punitive damages.
23

24
                                                       23
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 24 of 27


 1                                              COUNT XXI

 2      42 U.S.C. § 1983- Monell Liability for “The Thin Blue Line,” a Custom and Practice of

 3                                            Police Misconduct

                                    Mrs. Simonds v. City of Pittsburgh
 4
             132.    All other paragraphs of this lawsuit are incorporated.
 5
             133.    All around the country, for years, police officers have been known to commit acts
 6
     of misconduct, including but not limited to lying. in order to cover up their misdeeds and to
 7
     protect their own. This phenomenon is known as “the thin blue line.”
 8
             134.    On or about December 1, 2015, Officer Nicholas M. Buckley of the San Francisco
 9
     police department and other officers used force on an individual who supposedly resisted arrest.
10
     On or about April 13, 2016, Officer Buckley testified about that night. Video evidence proved
11
     his testimony was false, and Judge Charles Breyer dismissed the charges stating, “[t]he video
12
     was unequivocal in rebutting everything the police officer testified to – at least to all the
13
     pertinent details.”
14
             135.    On or about April 4, 2015, Officer Michael Slager of the North Charleston South
15
     Carolina police department killed Walter Scott via gunfire, who supposedly grabbed the officer’s
16
     Taser and pointed it at the officer. Video evidence proved his report was false, because it showed
17
     Slager shooting Mr. Scott in the back from 17 feet away, and then planting the Taser by Mr.
18
     Scott’s dying body.
19
             136.    On or about October 20, 2014, Officer Jason Van Dyke of the Chicago police
20
     department shot Laquan McDonald sixteen (16) times, claiming that Mr. McDonald lunged at
21
     the officer with a knife. As many as five (5) other Chicago police officers provided statements
22
     that Mr. McDonald lunged at Van Dyke with a knife. Video evidence proved these statements to
23
     be false, because it showed Mr. McDonald walking away when he was shot to death.
24
                                                       24
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 25 of 27


 1          137.    On or about June 7, 2012, Officer Sean Courter and Officer Orlando Trinidad of

 2   the Bloomfield New Jersey police department charged Marcus Jeter for supposedly assaulting

 3   the officers and trying to get one of their guns. Video evidence proved these charges to be false,

 4   because it showed Mr. Jeter being pulled from his vehicle and immediately assaulted. Officer

 5   Albert Sutterlin in an effort to protect Courter and Trinidad pled guilty to evidence tampering.

 6          138.    On or about August 7, 2014, Marion County Florida Sheriff Deputies James Louis

 7   Amidei, Trevor Wade Fitzgerald, Adam Ray Crawford, Cody Hoppel, and Jesse Alan Terrell

 8   claimed that Derrick Price resisted arrest, and therefore they had to use force. Video evidence

 9   proved these charges to be false, because it showed Mr. Price on the ground surrendering as the

10   Deputies punched and kicked him.

11          139.    On or about April 5, 2016, Officer Jesus Santiago-DeJesus of Birdsboro

12   Pennsylvania police department accused Marcelina Cintron-Garcia of assaulting him. Video

13   evidence proved these charges to be false, because it showed Santiago-DeJesus stealing and

14   smashing Ms. Cintron-Garcia’s cell phone for her recording his false traffic stop

15          140.    Police misconduct and lying also exists in Pittsburgh, Pennsylvania.

16          141.    On or about January 26, 2018, Pittsburgh police officer Margaret Sherwood was

17   charged by a Pennsylvania grand jury with false swearing, unsworn falsifications, tampering

18   with evidence, obstruction, hindering apprehension, and false imprisonment across numerous

19   cases, including but not limited to Commonwealth v. Corey Clark where Sherwood lied about

20   other officers’ statements regarding the identification of a suspect.

21          142.    On or about April 6, 2018, Pittsburgh police officer Kaelen T. O’Connor was

22   charged with obstructing the administration of law, official oppression, hindering apprehension

23   or prosecution, and unsworn falsification, when she, along with as many as seven other

24
                                                      25
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 26 of 27


 1   Pittsburgh police officers attempted to cover-up fellow officer Robert Kramer’s off-duty road

 2   rage incident against a citizen.

 3            143.   On or about December 5, 2011, the jury trial of Pittsburgh police officer Ken

 4   Simon began, wherein he was accused of lying, in order to frame two (2) people.

 5            144.   On or about March 12, 2019, Pittsburgh police officer Antoine Cain pled guilty to

 6   two (2) counts of making false statements to government agents.

 7            145.   On or about June 29, 2020, the City was sued and accused of, inter alia,

 8   “disseminated fragrant lies to conceal and/or justify the [Pittsburgh police]’s shameless use of

 9   force against peaceful protestors…numerous videos demonstrate that these statements [that the

10   force was justified] were patently false.”

11            146.   The City of Pittsburgh has a custom and practice of lying in their police reports, to

12   other law enforcement agents, and in court to conceal misdeeds of their own.

13            147.   Although in particularly egregious cases which are publicly reported in the news

14   the City of Pittsburgh responds against offending officers, the City does not otherwise maintain

15   policies or procedures to combat this custom and practice, colloquially known as “the thin blue

16   line.”

17            148.   Upon information and belief, including but not exclusively limited to the fact that

18   on or about November 2, 2019, Mr. Michael Gillespie’s testimony contradicted:

19            a. Boyer’s 911 call;

20            b. statements to the police, and court testimony;

21            c. Rosato’s police report; and

22            d. Thimons’ citations against Mrs. Simonds,

23

24
                                                      26
25

26
       Case 2:05-mc-02025 Document 820 Filed 06/30/21 Page 27 of 27


 1   as a direct and proximate result of the custom and practice of using untruthful information to

 2   substantiate or justify illegal police tactics to suppress the rights of Mrs. Simonds she was

 3   charged and prosecuted as discussed in this lawsuit.

 4          149.    Mrs. Simonds was injured and therefore entitled to damages.

 5          WHEREFORE, the Plaintiffs respectfully request judgment in their favor and against that

 6   of the Defendants, and that nominal damages, economic and non-economic compensatory

 7   damages, punitive damages, attorney’s fees, and costs be awarded, jointly and severally as

 8   appropriate.

 9   Respectfully submitted on June 30, 2021:

10
                                                   THE TRIAL LAW FIRM, LLC
11

12

13                                         By:     ________________________
                                                   Mart Harris, Esquire
14                                                 Trial Lawyer for Plaintiffs

15

16

17

18

19

20

21

22

23

24
                                                      27
25

26
